                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )   Criminal Action No. 18-00242-KD-B
                                                 )
MACK DOAK and JAYCEE DOAK,                       )
                                                 )
       Defendants.                               )

                                ORDER ON MOTIONS HEARING

       The Court held a hearing on May 6, 2019 to address multiple pending motions in this criminal

case. Those present for the hearing included Defendants Mack Doak and Jaycee Doak, Defendants’

counsel Latisha Colvin and Joe Carl Jordan, and Assistant United States Attorneys Sinan Kalayoglu,

Katherine Chappelear, and Maria E. Murphy. This Order summarizes the Court’s decisions

announced during the hearing.

                                         Daubert Motions

       Both Defendants challenged two of the Government’s proposed expert witnesses, Jane Agee

and Janetta Michaels. (Docs. 68–71). During the hearing, the Government reiterated that it anticipates

Agee will testify primarily as a fact witness. The Court stated that Agee will be permitted to testify

as a fact witness, but that she could not testify to her conclusions in the case. The Court denied the

Daubert motions challenging Michaels, with leave to renew the motions before Michaels’ testimony.1

The Daubert motions are DENIED.

                              Government’s Two Motions in Limine

       The Government filed two motions in limine. The first is an omnibus motion in limine that

addresses 17 separate matters. In general, both Defendants responded that they would comply with


1
 Jaycee Doak is permitted to raise issues related to the reliability of Michaels’ opinion with the
Court again, provided she uncovers academic research or other court decisions to undercut
Michaels’ opinions.
relevant Court and evidentiary rules. The Court addressed three issues in particular that the motion

raised. Aside from the matters addressed in the hearing related to this motion, the motion (Doc. 75)

is MOOT.

       The second is a motion in limine to exclude Defendants from making any reference to the

victims’ sexual behavior or predisposition, pursuant to FED. R. EVID. 412. Defendant Mack Doak’s

counsel responded that she would comply. The Government’s second motion in limine (Doc. 77) is

GRANTED.

                  Government’s Motions for Pretrial Rulings on Admissibility

       The Government filed two motions for pretrial rulings on admissibility. The first concerns

videos of Victims 1–3 being forensically interviewed. Because a victim’s testimony controls whether

a certain video may be admissible under the evidentiary rules the Government cited, the motion for a

pretrial ruling on admissibility (Doc. 76) is CARRIED TO TRIAL.

       The second motion pertained to four specific business records for which the Government

sought the Court’s preliminary determination that the records are authentic. For the purposes of

showing the records are kept by the entities, the Government need not call a custodian to testify. The

motion (Doc. 114) is GRANTED as explained on the record. However, this ruling does not address

Defendants’ other objections related to the Facebook records, such as the Bruton objection

Defendants raised. The Government was instructed to select, identify, and file with the Court—on or

before Monday, May 13—the specific Facebook records it intends to introduce to permit the Court to

consider the other objections Defendants’ counsel raised.

                             Jaycee Doak’s Third Motion In Limine

       Jaycee Doak’s third motion in limine sought to preclude the Government “from introducing

or making any reference to child pornography.” (Doc. 109). The Court noted that it will provide a

                                                  2
limiting instruction (assuming Jaycee Doak’s counsel requests one) to the jury that any and all

references to child pornography should not be considered against Jaycee Doak. The motion in limine

to prohibit all references to child pornography during trial (Doc. 109) is DENIED.

Jaycee Doak’s Fourth and Fifth Motions in Limine/Government’s 404(b) and 404(b), 413, and 414
                                           Notices

         Jaycee Doak’s fourth motion in limine concerns the Government’s 404(b) Notice. In the

Notice, the Government announced its intent to introduce evidence of Jaycee and Mack Doak’s prior

physical abuse of the victims in an effort to explain the victims’ delayed reporting. The evidence

includes general maltreatment and testimony of the disparate treatment of the adopted and biological

children. The Court held that the Government is prohibited from introducing evidence of Jaycee

Doak’s alleged physical abuse of the children until further consideration by the Court. However, the

Government is permitted to introduce evidence of Mack Doak’s alleged physical abuse. The Court

also indicated that, at this point, it failed to see the relevance of the disparate treatment of the adopted

and biological children.

         Jaycee Doak’s fifth motion in limine sought to exclude the testimony of Mack Doak’s other

alleged victims the Government described in its 404(b), 413, and 414 Notice, as well as a

supplemental notice. (Docs. 80 & 126). The Government’s Notice included eight victims. The eight

alleged victims will be permitted to testify pursuant to Rules 413 and 414, and the motion to exclude

their testimony (Doc. 111) is DENIED.2

                                            Jury Instructions

         The Court instructed counsel to submit, on or before Monday, May 13, 2019, offense-related

proposed jury instructions and any special jury instructions expected to be necessary. The proposals



2
    During the hearing, the Court denied Jaycee Doak’s renewed motion to sever.
                                                  3
need not include any preliminary or boilerplate instructions; instead, counsel should limit the

proposed instructions to the two counts the indictment charges and any requested or special

instructions.3

                      DONE the 7th day May 2019.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




3
 This Court charged the jury with the attached instructions during the case of United States v.
Charlene Schmitz, 1:07-cr-00365-KD-M. The instructions related to the criminal acts under
Alabama law begin on page 8.
                                                 4
